I dissent. The tenure of a liquor license is conditioned upon the holder's observance of the provisions of the Liquor Tax Law, a tenure very different from *Page 397 
that of the absolute ownership of property. The reason is plain: When he violates the law under which he receives his license, the holder perverts his license into an aid and cover for his violation, and makes it a weapon against the law, and himself a traitor to it. If the state which grants this kind of property for permissible uses, protects it as it does other property, it may aid the abuses it should suppress. This license holder practically invites the state to take that position. But the real position of the state is not that the license holder shall defend his innocence whenever challenged, but that the instituting of an inquiry into his guilt shall be open to every citizen, and its methods shall be adapted to ascertaining the truth instead of suppressing it. The license holder accepts this condition in accepting his license.
Section 28, sub. 2, permits any citizen to present a verified petition for the revocation of a liquor tax certificate. "Such petition shall state the facts upon which said application is based." The act does not in terms require the facts to be stated positively, or otherwise than upon information and belief. To require more would often result in encouraging the offender to continue his violations, and this the legislature sought to prevent. If the license holder by a verified answer denies the charge, its truth must be judicially determined upon competent evidence. In this case he did not deny it, but took the same objections as if an attachment of his property was in question. For the reasons stated the rules as to attachment are as inappropriate as they are inadequate.
PARKER, Ch. J., BARTLETT, VANN and CULLEN, JJ. (and MARTIN, J., in memorandum), concur with O'BRIEN, J.; LANDON, J., dissents.
Ordered accordingly. *Page 398